—Appeal from a judgment of the Supreme Court (Teresi, J.) entered March 4,1999 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of *634the Board of Parole denying petitioner’s request for release on parole.
In April 1998, the Board of Parole denied petitioner’s application for parole release, concluding that petitioner’s release would be incompatible with the welfare of the community in light of the fact that the instant offense represented a continuation of his past criminal history, which had yielded four felony convictions. Initially, we reject petitioner’s claim that the Board failed to consider his achievements while an inmate at the State correctional facility in determining his application for parole. The Board properly considered petitioner’s criminal history, the nature of his current conviction and his release plans; “it was not required to enumerate or give equal weight to each factor that it considered in determining his application for parole” (Matter of Farid v Travis, 239 AD2d 629; see, Matter of Patterson v New York State Bd. of Parole, 202 AD2d 940). A review of the record establishes that the Board properly considered relevant factors and statutory requirements in denying petitioner’s request for parole and, therefore, there exists no basis upon which to disturb the Board’s determination (see, Matter of Vineski v Travis, 244 AD2d 737, lv denied 91 NY2d 809; Matter of Dudley v Brown, 227 AD2d 863, lv denied 88 NY2d 812). Petitioner’s remaining contentions have been considered and found to be without merit.
Her cure, J. P., Crew III, Peters, Carpinello and Mugglin, JJ., concur. Ordered that the judgment is affirmed, without costs.